DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 10, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US 2017/0337742) and further in view of Calpe Maravilla et al. (US 2018/0235465).
As per claim 1, Powderly et al., hereinafter Powderly, discloses a mixed reality device comprising: 
one or more sensors included in the mixed reality device and configured to acquire first sensor data while a plurality of real-world objects including a first real-world object are in proximity to the mixed reality device ([0029][0032]; Figure 1 depicts a mixed reality scenario with certain objects viewed by a person, Figure 2 depicts an AR/VR/MR device; Figure 8, item 510 where a wearable device has sensors to capture real world object), wherein the first real-world object is configured to respond to first commands from the mixed reality device received via a wireless communication medium (Figure 11 and [0098]-[0101] where virtual content associated with the command may be displayed); 


a controller configured to:
store data associating the first software application with the first real-world object ([0040] where all data is stored), 
determine a direction of a gaze of a user of the mixed reality device is directed toward the first real-world object ([0096] where “the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input.” “In some implementations, the wearable system can use ray casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose”); and 
execute, in response to the direction of the gaze being directed toward the first real-world object, the first software application on the mixed reality object to cause the first software application to issue the first commands to the first real-world device via the wireless communication medium ([0117] where “The wearable system can identify the object based on the user's pose, such as e.g., eye gaze, body pose, or head pose”; [0118]-[0124] where a virtual interface application is selected in association with the real-world object; [0038] where the display device and processor are wirelessly connected).
It is noted in determining a direction of a gaze of a user of the mixed reality device is directed toward the first real-world object Powderly does not explicitly teach

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Calpe Maravilla into Powderly because Powderly discloses an AR display system and Calpe Maravilla further discloses the gaze direction of the user could be determined for the purpose of providing relevant information.

As per claim 6, Powderly and Calpe Maravilla demonstrated all the elements as disclosed in claim 1, and Powderly further discloses
the controller is further configured to automatically configure the first software application to issue the first commands to the first real-world device via the wireless communication medium (Figure 11 and [0098]-[0101] where virtual content associated with the command may be displayed; [0038] where the display device and processor are wirelessly connected).

As per claim 7, Powderly and Calpe Maravilla demonstrated all the elements as disclosed in claim 1, and Powderly further discloses 

detecting, via the mixed reality device, a user selection of the first real-world object while the visual indicator is being displayed ([0127] where an email or TV application is downloaded upon selection); and
providing, in response to detecting the user interaction, a user interface configured to receive, via the mixed reality device, a user instruction to associate the first software application with the first real-world object; and the association of the first software application with the first real-world object occurs in response to receiving the user instruction ([0127] where an application, relating to the real-world object, is shown based on frequent user input (instruction)).
Claims 10, 15 and 16 are method claims with limitations similar to claims 1, 6 and 7, therefore are similarly rejected as claims 1, 6 and 7, respectively.
Claim 21 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US 2017/0337742) and Calpe Maravilla et al. (US 2018/0235465) as applied to claim 1 above, and further in view of Baillot (US 9,324,229).

The plurality of real-world objects including a first real-world object is included in a physical space observed by the mixed reality device (Figure 12 where the mixed reality space includes a physical space);
the first software application is configured to display a graphical virtual interface ([0099] where a virtual UI is determined);
the mixed reality device further comprises:
a display subsystem configured to display images to the user of the mixed reality device, and a visual renderer configured to repeatedly display the graphical virtual interface using the display subsystem so as to continue to appear in real time to be located proximate to the first real-world object while the mixed reality device moves through the physical space ([0096] where the user moves his head or eyes to look at different real or virtual object, the real or virtual object is selected; [0099] where the UI relating to a physical object may be determined).
It is noted Powderly and Calpe Maravilla do not explicitly teach a virtual rendering that is configured to repeatedly display the graphical virtual interface using the display subsystem using the display subsystem so as to continue to appear in real time to be located proximate to the first real-world object while the mixed reality device moves through the physical space. However, this is known in the art as taught by Baillot. Baillot discloses an augmented view of a head-mount display in which the AR information is continuously tracked and repeatedly displayed (Figure 3, step 48-50 and col. 8, line 22-38).

Claim 11 is a method claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.
Response to Arguments
Applicant’s arguments, see Amendment, filed June 18, 2021, with respect to the rejection(s) of claim(s) 1, 10 and 21 under Powderly have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Powderly et al. (US 2017/0337742) and further in view of Calpe Maravilla et al. (US 2018/0235465).

Allowable Subject Matter
Claims 3-5, 8, 9, 12-14, 17 and 18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        July 28, 2021